Citation Nr: 0327820	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Washington, DC Regional Office (RO).

The issues were remanded in November 2001 for further 
development.  The case was thereafter returned to the Board.  

The Board notes that the appellant's representative, in 
August 2003, indicated that the veteran had undergone 
radiation treatment for his service connected meningioma, and 
that a 100 percent evaluation was therefore warranted.  To 
the extent this is a claim for an increased evaluation for 
the service connected disability, it should be addressed at 
the RO.  As noted below, there is sufficient evidence to 
proceed with a decision on the instant issue.  The issue of 
entitlement to an increased evaluation for service connected 
meningioma is not inextricably intertwined with the current 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected disabilities, as listed 
by the RO, are schizophrenia, organic psychosis, rated at 100 
percent; meningiomas with post operative right upper 
extremity weakness, rated at 30 percent; meningiomas with 
post operative right lower extremity weakness, rated at 20 
percent; meningiomas with post operative seizures, rated at 
20 percent; and meningioma with post operative left lower 
extremity weakness; rated at 10 percent.  The veteran's 
combined evaluation is 100 percent.  He has been found to be 
entitled to special monthly compensation, at the housebound 
rate, on account of schizophrenia rated 100 percent and 
additional service connected disabilities of seizure 
disorder, right lower extremity weakness, left lower 
extremity weakness, and right upper extremity weakness, 
independently ratable at 60 percent or more.

3.  The veteran's service connected disabilities do not 
demonstrate the loss of use of any extremity, blindness in 
both eyes, having only light perception, or residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The most 
recent examinations show he has a good gait and ambulates 
well with just a cane.  Earlier references to wheelchairs and 
walkers have not continued.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or that involves the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adapted housing have not been met.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. §§ 3.809, 4.63 
(2002).

2.  The criteria for entitlement to financial assistance in 
acquiring a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(b) (West 2002); 38 C.F.R. §§ 3.809a, 4.63 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, VA examinations have 
been provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The law is cited only to the extent that it may 
apply to the issue under consideration.

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
38 U.S.C.A. § 5103(a) and by 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
was provided to the veteran in the May 2003 supplemental 
statements of the case.  The SSOC and letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this regard, it appears that the veteran may be in receipt 
of Social Security Administration benefits; however, due to 
the nature of this case, there is no basis to obtain any 
additional records.  Those records would not show any 
additional service connected disorders, and thus need not be 
obtained.  

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
under Chapter 11 for permanent and total disability due to 1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, under Chapter 11, will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremities of 3 1/2 inches or more, will be taken as loss of 
use of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. § 
4.63.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

Service connection is currently in effect for the following 
as listed by the RO:  schizophrenia, organic psychosis, rated 
at 100 percent; meningiomas with post operative right upper 
extremity weakness, rated at 30 percent; meningiomas with 
post operative right lower extremity weakness, rated at 20 
percent; meningiomas with post operative seizures, rated at 
20 percent; and meningioma with post operative left lower 
extremity weakness; rated at 10 percent.  The veteran's 
combined evaluation is 100 percent.  (The meningiomas are of 
the brain, and the weaknesses in the extremities are 
postoperative/post treatment residuals.)  He has been found 
to be entitled to special monthly compensation on account of 
schizophrenia rated 100 percent and additional service 
connected disabilities of seizure disorder, right lower 
extremity weakness, left lower extremity weakness, and right 
upper extremity weakness, independently ratable at 60 percent 
or more.

Received from the veteran was an August 2001 letter to him 
from the VA regarding a survey about his wheelchair and/or 
related devices.

Private treatment records dating from February 2000 to 
February 2003 include that the veteran had surgery in March 
2000 for resection of meningioma.  At that time his history 
was headaches for approximately one year and seizures for one 
month prior to admission with blurry vision, although he 
denied diplopia.  He complained of some numbness in his 
distal extremities, predominantly his toes.  In May 2000, the 
veteran reported seizures of numbness over the right cheek 
and perioral area that may radiate down the neck and right 
side of the body torso but did not involve the arm or leg.  
In November 2000, the veteran reported seizures about once a 
week, memory difficulty, headaches, and increasing difficulty 
with walking, with weakness.  There was 4+/5 paraparesis.  

In June 2001, the veteran ambulated with the assistance of a 
cane but had a good gait, he had some occasional numbness and 
tingling in his left hand which was associated with some mild 
neck discomfort, which was thought to represent cervical 
radiculopathy.

In February 2002, the veteran complained of unsteadiness of 
gait and numbness and tingling in his hands, on examination, 
he walked with a wide-based, slightly ataxic gait.  There was 
good bulk, tone, and strength in all muscle groups.  The knee 
jerk reflexes were moderately exaggerated.  There were no 
objective sensory findings.  The veteran had C3 disc 
osteophyte complex.  An additional record from February 2002 
shows that hemiparesis had gotten worse.  The impression 
after examination was seizure disorder, right cerebellar-
pontine angle neoplasm, cervical spondylosis at multiple 
levels and peripheral neuropathy, likely diabetic.

On VA neurological examination in April 2002, the veteran had 
schizophrenia and headaches and in the 1990s an MRI of the 
brain showed meningiomas.  One was operated on which left him 
with right hemiparesis which gradually improved.  The veteran 
also had diabetes and diabetic neuropathy which made it 
difficult for him to walk and he got around with a walker and 
a motorized chair.  On examination, the veteran had no 
reflexes in the lower extremities because of the diabetic 
neuropathy.  There was no Babinski but there was some 
weakness of the right upper extremity.

On VA psychiatric examination in April 2002, the veteran's 
history was as reported above and includes that since removal 
of the meningiomas, the veteran had post operative seizures 
and lower extremity weakness, right more than left.  The 
veteran currently lived with one of his children.  He is 
attempting to have a house renovated with a ramp to get his 
wheelchair in and out.  He usually used a non motorized 
wheelchair within the house as well as some use of a walker. 

A VA treatment record from July 2002 shows the veteran was 
status post cervical fusion in April 2002 and was found to 
have a mass in the brainstem and was scheduled for cyberknife 
treatment.  The veteran's reflexes were 2 right and left for 
bicep, triceps, and 1 right and left of the knee and ankle.  
The veteran was able to ambulate with a cane and was very 
functional on his own.  

VA treatment records from September 2002 and January 2003 
show the veteran's gait was much better, he was able to walk 
with his cane without any difficulty.  He could stand on his 
toes with mild assistance with the cane.  There was no 
dysdiadokokenesia.  The veteran was status post cyberknife 
therapy in August 2002.  The reflexes were 2 right and left 
for bicep, triceps, and 1 right, 2 left of the knee and 
ankle.  

A February 2003 notation from the veteran's private provider 
indicates that an MRI scan was prescribed of the brain and 
cervical cord for right hemiparesis, cervical spondylosis, 
and cerebellar meningiomas.  

Therefore, the veteran does not meet the regulator criteria 
for special housing assistance.  The service connected 
disabilities are not of sufficient nature or severity to 
warrant entitlement to this claimed benefit.  He does have 
some disability of the right and left lower extremity and 
right upper extremity, but he has not demonstrated additional 
service connected organic disease or injury which so affects 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The veteran has not lost or lost the use of his 
either upper or lower extremity for the purposes of 
compensation under Chapter 11.  There is no showing of a 
service connected disability of the eyes.  As noted, on VA 
treatment records in September 2002 and January 2003, the 
veteran's gait was better, he was able to walk with his cane 
without any difficulty, and could stand on his toes with mild 
assistance with the cane.  

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he gets 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

In the absence of the specified service connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non 
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service connected.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Financial assistance in acquiring specially adapted housing 
and special home adaptations is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



